Citation Nr: 1506157	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  13-02 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for an acquired psychiatric disorder, characterized as dysthymia, depression and posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for diverticulitis, to include as secondary to a service-connected disability.  

3.  Entitlement to service connection for a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney




ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from January 1988 to May 1990.

This matter is on appeal from rating decisions in November 2009 and November 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

This appeal was remanded by the Board in July 2013 for further development and is now ready for disposition.

This appeal includes documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

It appears that the issues of entitlement to service connection for a neck and right shoulder disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ) (this is not clear).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action (if needed).  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.




FINDINGS OF FACT

1.  The Veteran's psychiatric symptoms have been characterized by depression, panic attacks and some difficulty interacting socially; Occupational and social impairment with deficiencies in most areas, as well as suicidal ideation, obsessional rituals which interfere with routine activities, impaired impulse control, near-continuous panic or depression affecting ability to function independently, appropriately and effectively, spatial disorientation, speech that is intermittently illogical, obscure, or irrelevant, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships, have not been shown.

2.  The Veteran's diverticulitis was not shown in service or for many years thereafter, and is unrelated to either active duty service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for an acquired psychiatric disorder, characterized as dysthymia, depression and PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.130, Diagnostic Code (DC) 9433 (2014).

2.  The criteria for entitlement to service connection for diverticulitis, to include as secondary to a service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2014); 38 C.F.R. Part 4 (2014).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2014).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

In cases where the Veteran's claim arises from a disagreement with the initial evaluation following the grant of service connection, the Board shall consider the entire period of claim to see if the evidence warrants the assignment of different ratings for different periods of time during these claims a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In a November 2012 rating decision, the Veteran was granted service connection for an acquired psychiatric disorder with a 50 percent rating under 38 C.F.R. § 4.130, DC 9433 (2014).  The Veteran has disagreed with the assigned rating.  Ratings for psychiatric disorders are assigned under the general rating criteria set forth in 38 C.F.R. § 4.130 (2014).  In order to be entitled to the next-higher 70 percent rating, the evidence must show occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, impaired impulse control (such as unprovoked irritability with periods of violence), near-continuous panic or depression affecting ability to function independently, appropriately and effectively, spatial disorientation, speech that is intermittently illogical, obscure, or irrelevant, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), and inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, DC 9433 (2014).

After a review of the evidence of record, the Board determines that a rating in excess of 50 percent is not warranted.  As an initial matter, the evidence does not indicate the existence of physical manifestations such as obsessional rituals which interfere with routine activities, impaired impulse control, near-continuous panic or depression affecting ability to function independently, appropriately and effectively, spatial disorientation, intermittent or illogical speech, neglect of personal appearance and hygiene, or any other similar types of symptoms.

Specifically, at an evaluation in January 2010, the Veteran was observed to be neat, with normal speech and labile affect.  He denied any suicidal or homicidal ideation, denied a history of hallucinations, and appeared fully oriented to person, place and time.  His judgment and insight were also good.  Most significantly, at a VA examination in June 2012, he complained of symptoms such as anxiety, heart racing, inability to relax and sweating.  However, while he admitted to some suicidal ideation, he stated that such ideation was much less than it had been in the past and, in any event, denied any actual suicidal plan.  While he also complained of a history of panic attacks, they occurred only less than once a week.  The evaluating physician also observed "near-continuous panic or depression."  Symptoms such as flattened affect, impaired judgment, gross impairment in thought process or communication, or impairment of memory was not observed.  

Recognition is given to the fact that the Veteran has displayed some of the clinical symptoms contained in the rating criteria for a 70 percent rating.  However, the Board does not believe that such symptoms are sufficient to warrant an increased rating when viewing his entire disability picture.  Notably, many of the symptoms, including flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks) and impaired judgment or impaired abstract thinking are substantially absent.  Simply stated, there is significant evidence in this case against the 50% rating, let alone a higher rating.  To the extent that he experiences any disturbances in mood and motivation, such symptoms are not so substantial as to warrant a rating in excess of 50 percent.

Next, although the general rating formula provides specific examples of symptoms that may result from various acquired psychiatric disorders, the Board emphasizes that its analysis should not be limited to only these symptoms, but should also consider any other relevant criteria outside of the rating code in order to determine the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 444 (2002).  As such, the Board has also considered the extent to which there are other indications of occupational and social impairment, such as difficulty in adapting to stressful circumstances or the inability to establish and maintain effective relationships that may cause deficiencies in most areas, to include social and occupational inadaptability.

In this regard, it is clear that much of the Veteran's symptoms relate to his difficulty associating with others in a social or work environment.  However, the evidence does not indicate that his symptoms are so severe that a rating in excess of 50 percent is warranted.  Specifically, throughout the period on appeal, he has maintained a relationship with a girlfriend who supports him.  He has also maintained a consistent relationship with his children.  Notably, in evaluations from January and July 2011, he stated that he was doing "pretty good," that he participates in volunteer groups and has a number of hobbies.  A Social Security evaluation from December 2009 also indicated that his social functioning was "not significantly limited."  

At his VA examination in June 2012, the Veteran stated that he has "ups and downs" in his relationship, and his girlfriend described him as "hard to deal with."  However, he did indicate that he has friends in his neighborhood (although he states that he "never sees them") and that he is able to attend his medical appointments.  Overall, the Board acknowledges that the Veteran does have some social impairment (which may, or may not, be related to the service-connected problem).  However, despite this level of impairment, he appears able to function at least to an adequate degree.  Significantly, he has a long-standing relationship with his girlfriend and his children.  Such social functioning weighs against a finding that his social functioning is so impaired as to warrant a rating in excess of 50 percent. 

The Board has also considered the Veteran's Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  For example, a GAF of 51-60 reflects "moderate" symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or "moderate" difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers), while a GAF of 41-50 would indicate "serious" symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

In this case, the Veteran's GAF score at his June 2012 VA examination was 50, which is the only time it was measured during the period on appeal.  After a review of the evidence, the Board determines that this score accurately describes the extent of his symptoms.  Namely, while his symptoms can be better characterized as "serious" more than "moderate," they are not conclusively so.  Even so, the Board does not conclude that his symptoms are "serious" to the extent that a rating in excess of 50 percent is warranted.  

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his psychiatric symptoms are worse than the rating he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his psychiatric disability according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's psychiatric disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  Moreover, as was established in Mauerhan, 16 Vet. App. at 444, a schedular rating for psychiatric disorders is not necessarily limited to the enumerated symptoms in the general rating formula, and no relevant symptoms have been excluded in the Board's analysis.  See also Mittleider v. West, 11 Vet. App. 181 (1998).  As such, the Veteran's symptoms are not which are so unusual that they are outside the schedular criteria.

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Based on evidence of record, the Board determines that an initial rating in excess of 50 percent for the Veteran's acquired psychiatric disability is not warranted.  As such, the appeal is denied.

Service Connection

The Veteran is claiming entitlement to service connection for diverticulitis, which he claims is related to his active duty service as well as his service-connected acquired psychiatric disability.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, for such chronic diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2014).  However, since diverticulitis is not one of the enumerated disorders listed under 38 C.F.R. § 3.309(a), application of 38 C.F.R. § 3.303(b) or 3.307(a)(3) is not warranted.

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

In this case, the Board determines that service connection is not warranted, based on the evidence of record.  First, the service treatment records do not reflect complaints of, treatment for, or a diagnosis related to an intestinal disorder while in service.  Significantly, the Veteran's separation physical examination in May 1990 fails to document any complaints of or observed symptoms related an intestinal disorder.  

In fact, the post-service evidence does not reflect symptoms related to diverticulitis for many years after the Veteran left active duty service.  Specifically the first indication of such complaints is not until August 2008, where he reported to a private hospital with complaints in the left lower abdominal quadrant.  However, he stated on that occasion that was treated for the same symptoms in 1996 and was successfully treated with antibiotics.  Nevertheless, even if the Board were to accept the Veteran's statements regarding intestinal symptoms in 1996, this is still approximately 6 years after he left active duty.  Even though service connection for a disorder such as this may not be shown simply based on continuity of symptoms, see Walker, 708 F.3d at 1331, such a large gap in treatment also weighs against the Veteran's claim that his diverticulitis is related to service.

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service or a service-connected disability and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.  

Specifically the Board places significant value on the opinions of a VA examiner who evaluated the Veteran's symptoms in August 2013 and provided an addendum opinion in January 2014.  Specifically, in the August 2013 examination, the examiner opined that the Veteran's diverticulitis was less likely than not related to active duty, since his earliest indication of treatment for this disorder was many years after he left service, and there are no complaints or indications of treatment in service.  From this opinion, the Board may infer that diverticulitis is not a disorder that develops slowly to the point that it would become symptomatic many years after onset.  

As for whether his diverticulitis is related to his service-connected acquired psychiatric disorder, the Veteran has submitted a treatment note from September 2004, where the evaluating psychiatrist stated that the Veteran's small intestinal problems may be related to "psychological factors."  However, in the January 2014 addendum opinion, the VA examiner discounted the psychiatrist's speculation, and opened that the Veteran's diverticulitis was less likely than not related to his service-connected psychiatric disability.  In providing this opinion, the examiner stated that diverticulitis is inflammation of the colon resulting from a low fiber diet, resulting in "weak spots" and eventual infections.  In contrast, the examiner continued, there was no medical evidence correlating diverticulitis to emotional stress or mental health conditions.  

Further, a reference to a problem that "may" be related to another problem is an opinion that is, at best, highly speculative.  That is not the standard VA uses.

The Board finds that the examination and opinions are adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his diverticulitis to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is not competent to provide testimony regarding the etiology of diverticulitis.  See Jandreau, 492 F.3d at 1377, n.4.  Because this disorder is not diagnosed by unique and readily identifiable features, it does not involve a simple identification that a layperson is competent to make.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's diverticulitis are found to lack competency.  Moreover, while the Veteran is competent to testify about symptoms he experiences, he has not truly asserted that his symptoms have existed since service.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

VA Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In this case, the Veteran was provided notice letters informing him of both his and VA's obligations.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  With respect to the duty to assist, the Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has also been provided with VA examinations.  Upon review of these examination reports, the Board observes that the examiners reviewed the Veteran's past medical history, recorded his current complaints and history, conducted appropriate evaluations and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The VA examination reports are therefore adequate for the purpose of rendering a decision on appeal.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the above-cited claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

ORDER

An initial rating in excess of 50 percent for an acquired psychiatric disorder, characterized as dysthymia, depression and PTSD, is denied.  

Service connection for diverticulitis, to include as secondary to a service-connected disability, is denied.  


REMAND

According to his SSA records, the Veteran appears to have been unemployed for the entire period of this appeal, and he has on a number of occasions attributed his unemployability substantially to his service-connected psychiatric symptoms.  Although he has not explicitly raised a claim for TDIU during this appeal, a claim seeking an increased rating for a service-connected medical disability by definition includes entitlement to TDIU. See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  As entitlement to TDIU has not been considered, despite it being encompassed in his increased rating claim, it should be remanded for consideration by the RO/AMC.

Accordingly, the case is REMANDED for the following action:

1. If the Veteran underwent any VA or private treatment relevant to his employability where the records of such treatment are not in the claims file, the RO should attempt to obtain them after acquiring any necessary authorization. 

In this regard, the Veteran himself should submit any pertinent records regarding this claim to expedite the process. 

2. Any further development deemed necessary should be undertaken, to including obtaining any medical opinion.

3. Thereafter, readjudicate the issue of entitlement to TDIU for the period on appeal.  If the benefit sought on appeal remains denied, the appellant and her representative should be furnished a supplemental statement of the case and provided the opportunity to respond.  Then, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


